department of the treasury internal_revenue_service commerce dallas texas may -2009 p contact to erson to ‘ identification_number contact telephone number in reply refer to te_ge review staff uil code release number release date org address legend org name of org address address of org date date dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons organization's activities were ceased and lacked the necessary requirements of an organization described to enhance the quality of education by advocating changes to state laws and polices affecting the quality of education the org fails to meet the requirement for exemption under sec_501 and sec_1_501_c_4_-1 of the income_tax regulations which states an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the community as a result of a recent audit of your organization's activities and form_990 for the period ended december 20xx the operation has been ceased and therefore does not qualify for exempt status under ikc sec_501 based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective date you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning after december you have signed the form_6018 on date agreeing to this revocation you are required to file form_1120 u s_corporation income_tax return form_1120 must be filed by the day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for ‘taxpayer advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service ‘taxpayer advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically comect tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have béen resolved through normal channels gets prompt and proper handling if you have any questions please contact the petson whose name and telephone number are shown in the heading of this letter sincerely marsha a ramirez director eo examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division date legend org name of organization address address of organization date xx org address - taxpayer_identification_number form tax_year s ended person to contact id number telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for una greed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition iri a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefei you may contact your local taxpayer_advocate at taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter catalog number 34801v thank you for your cooperation enclosures publication publication form_6018 report of examination envelope sincerely marsha a ramirez director eo examinations letter catalog number 34801v tedeet -sy ee department of the treasury - internal_revenue_service explanation of items form_8 a ms - name of taxpayer org schedule no or exhibit year period ended 20xx12 legend org name of org issue whether org continues to qualifies for exemption under sec_501 of the internal_revenue_code facts the organization is primary engaged in activities designed to promote social welfare and is exempt from federal_income_tax under sec_501of the code the organization has ceased performing its exempt_activities outlined in the internal_revenue_code law sec_501 of the code provides for the exemption from federal_income_tax of organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 of the income_tax regulations provide that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community sec_1_501_c_4_-1 of the regulations provides that the promotion of social welfare does not include direct or indirect participation or intervention in political campaigns on behalf of or in opposition to any candidate for public_office revrul_68_45 inasmuch as the organization's social welfare program is not its primary activity the organization is not exempt from federal_income_tax under sec_501 of the code conclusion it is the irs's position that the organization failed to continue to meet the requirements for performing exempt_activities in the furtherance of social welfare purposes under sec_501 fom886-a rev4-68 department of the treasury - internal_revenue_service page -1-
